Undercofler, Presiding Justice.
Crystal Robinson was indicted and tried for armed robbery along with co-defendant Charlie Fred Johnson, and both received twenty-year sentences. Johnson’s conviction was affirmed in Johnson v. State, 237 Ga. 495 (228 SE2d 879) (1976). The evidence shows that the two defendants entered a Waffle House in Athens, Georgia, where both defendants pointed guns at a waitress and demanded the cash from the register. The waitress recognized Crystal Robinson as a former classmate and pointed out her picture in their high school annual. On appeal, Crystal Robinson raises three enumerations of error. We affirm.
1. In two of defendant’s enumerations, she raises questions concerning the charge. Her contention that the alibi charge unconstitutionally shifted to her the burden of proof when the state had the burden of disproving it beyond a reasonable doubt is without merit. The charge given was similar to that approved in Jordan v. State, 235 *292Ga. 732, 737 (222 SE2d 23) (1975). Accord, Mills v. State, 236 Ga. 364 (223 SE2d 724) (1976); Paschal v. State, 230 Ga. 859 (199 SE2d 803) (1973). See State v. Avery, 237 Ga. 865 (230 SE2d 301) (1976).
Submitted January 3, 1977 —
Decided January 28, 1977.
Guy B. Scott, Jr., for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, Arthur K. Bolton, Attorney General, G. Stephen Parker, Assistant Attorney General, for appellee.
We similarly reject the defendant’s claim that the emphasized language, "reasonable doubt is not some vague or fanciful uncertainty. . . but ... a real and substantial doubt,” was unauthorized. Sheffield v. State, 188 Ga. 1 (2 SE2d 657) (1939);Bonner v. State, 152 Ga. 214 (109 SE 291) (1921). See Payne v. State, 233 Ga. 294 (210 SE2d 775) (1974).
2. In her remaining enumeration of error, the defendant raises the novel question whether the trial court erred in failing to inform the jurors of the nature of the crime and the parties involved before propounding the voir dire questions required in Code Ann. § 59-806. Since . the defendant did not object at the time and has shown no prejudice, and could have questioned the jurors further herself under Code Ann. § 59-705, the error if any, was harmless. Cf. Arnold v. State, 236 Ga. 534, 539 (224 SE2d 386) (1976).
The defendant having shown no reversible error, the judgment of conviction is affirmed.

Judgment affirmed.


All the Justices concur.